Citation Nr: 1538244	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  08-00 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent prior to February 15, 2011, for posttraumatic stress disorder (PTSD). 
 
2.  Entitlement to an initial rating greater than 30 percent prior to October 14, 2009, and a rating greater than 50 percent from October 14, 2009, for sleep apnea. 
 
3.  Entitlement to an initial rating greater than 20 percent prior to February 15, 2011, and a rating greater than 50 percent from February 15, 201, for psoriatic dermatitis. 
 
4.  Entitlement to a total disability rating for individual unemployability (TDIU)  due to service-connected disabilities, prior to December 1, 2010. 

5.  Entitlement to service connection for hypertension. 

6.  Entitlement to service connection for a skin disorder, claimed as squamous cell carcinoma, lipoma, actinic keratosis, and angiomas. 

7.  Entitlement to service connection for colon polyps.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California, and Denver, Colorado.

An October 2006 rating decision granted the Veteran's claim of entitlement to service connection for PTSD, and assigned a 10 percent rating, effective March 14, 2006.  The rating decision also denied the Veteran's claims of entitlement to service connection for multiple skin disorders, colon polyps, and hypertension.  In December 2006, he Veteran filed a timely Notice of Disagreement (NOD) regarding the rating assigned for PTSD and the denial of the other claims of service connection.  The RO issued a rating decision in November 2007, which increased the Veteran's disability rating for PTSD from 10 percent to 30 percent, effective March 14, 2006.  The RO also issued a Statement of the Case (SOC) in November 2007.  The Veteran filed a timely extension for the submission of his VA Form 9 in January 2008.  He then submitted a VA Form 9 Substantive Appeal in March 2008.  In an October 2011 rating decision, the RO increased the Veteran's disability rating for PTSD to 100 percent, effective February 15, 2011.  The RO issued a Supplemental SOC in November 2011.

The RO granted the Veteran's claims of service connection for sleep apnea and psoriatic dermatitis in April 2009.  The RO assigned a rating of 30 percent for sleep apnea, effective June 19, 2008, and assigned a 20 percent rating for psoriatic dermatitis, effective November 10, 2008.  The April 2009 rating decision also denied the Veteran's claim of entitlement to TDIU.  The Veteran filed a timely NOD regarding the assigned ratings and the denial of TDIU in June 2009.  In December 2009, the RO issued a rating decision, which increased the Veteran's disability for sleep apnea to 50 percent, effective October 14, 2009.  Also in December 2009, the RO issued a SOC regarding the issues of entitlement to increased ratings for sleep apnea and psoriatic dermatitis as well as the issue of entitlement to TDIU, and the Veteran filed a Substantive Appeal in January 2010.  In October 2011, the RO issued a rating decision that granted the Veteran's claim of entitlement to TDIU, effective December 1, 2010, and increased the Veteran's disability rating for psoriatic dermatis to 50 percent, effective February 15, 2011.  The RO issued a Supplemental SOC in November 2011. 

The Board remanded the claims for additional development in April 2012.  The RO prepared a Supplemental SOC in July 2013, and the claims have been returned to the Board for adjudication.  

The issues of entitlement to service connection for hypertension, a skin disorder, claimed as squamous cell carcinoma, lipoma, actinic keratosis, and angiomas, and colon polyps, as well as the claim for an increased an initial rating for psoriatic dermatitis REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Throughout the entire appellate period, the Veteran's PTSD symptomatology was most closely approximated by occupational and social impairment with reduced reliability and productivity.

2.  Prior to October 14, 2009, the Veteran's sleep apnea is manifested by complaints of persistent day-time hypersomnolence, with no objective evidence of requiring the use of a breathing assistance device such as a continuous airway pressure (CPAP) machine. 
 
3.  As of October 14, 2009, the Veteran's sleep apnea is manifested by complaints of persistent day-time hypersomnolence requiring the use of a CPAP machine, with no objective evidence of chronic respiratory failure, cor pulmonale, or the requirement for a tracheostomy.

4.  Throughout the entire appellate period, the evidence has shown that the Veteran has been unable to secure and follow substantially gainful employment due to his service-connected disabilities. 
 

CONCLUSIONS OF LAW

1.  Throughout the entire appellate period, the criteria for an initial disability rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § § 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  Prior to October 14, 2009, the criteria for an initial disability rating in excess of 30 percent for the Veteran's sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.97, Diagnostic Code 6847 (2015).

3.  As of October 14, 2009, the criteria for an initial disability rating in excess of 50 percent for the Veteran's sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.97, Diagnostic Code 6847 (2015).

4.  Throughout the entire appellate period, the criteria for a TDIU have been met.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, in letters dated in March 2006, July 2008, and December 2008, which were issued prior to the rating decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  

Additionally, the Veteran's claims for higher ratings arise from his disagreement with the initial evaluation following the grants of service connection for PTSD and sleep apnea.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA and private treatment records, reports of VA examinations and the statements from the Veteran.  

Additionally, the prior remand instructions were substantially complied with in regards to the claims being adjudicated.  In April 2012, the Board remanded the claims in order to obtain the Veteran's Social Security Administration (SSA) records and to attempt to obtain VA treatment records dated prior to November 2003 and after October 2011, as well as to provide a VA examination regarding claims that are no longer on appeal.  The RO/AMC completed these requests.  Unfortunately, in May 2012, the RO issued a formal finding of unavailability of all records dated prior to March 31, 2001.  The Veteran's SSA records have been associated with the record.  As such the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

A.  PTSD

The Veteran is seeking an increased initial rating for his service-connected PTSD, which has been rated in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 (2015) as 30 percent disabling since March 14, 2006 until February 14, 2011, and as 100 percent disabling thereafter.  

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

 A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

 A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

 A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

Turning to the evidence of record, the Veteran has consistently sought mental health treatment over the years.  In a December 2005 record, he reported insomnia, nightmares, irritability, anger problems obsessive behavior, isolation, and depression.  In February 2006, the Veteran's wife submitted a lay statement in which she indicated that the Veteran's PTSD had increased in severity after the terror attacks of September 11, 2001.  She stated that he had become more moody and suspicious.  Finally, she indicated that the Veteran had always been sensitive to loud noises and insisted on sitting where he can see "everything' at restaurants.  She stated that she and her daughter would sacrifice doing what they wanted to do in order to avoid angering him.  In March 2006, a mental health treatment record indicates that the Veteran had few friends with whom he had regular contact.  

The Veteran was provided a VA examination in August 2006.  The examiner noted that the Veteran's wife and daughter, the Veteran is less cheerful, surlier, hypervigilant, and has a history of isolation that has gradually improved.  They also stated that he has always been defensive.  The Veteran indicated that he was taking online courses to become a locksmith, and that he had completed all coursework at the time of examination.  The Veteran reported being married for 16 years.  He reported generally good relations with his family and he also described numerous stable social relationships.  He reported that he has maintained contact with at least four fellow soldiers from his Vietnam tour and that he is involved in veterans' organizations locally.  The Veteran reported that he attended parties, went to movies, and went on vacation annually.  He told the examiner that he used to be more socially isolated but that his marriage has helped him engage more with other people.  The Veteran was clean, neatly groomed, or appropriately dressed.  His speech was spontaneous, slow, and clear.  He was cooperative, friendly, and attentive; his affect was normal, his mood was good, and his thought process and content was unremarkable.  The Veteran's judgment was normal; he did not have any inappropriate behavior or obsessive or ritualistic behaviors.  He endorsed sleep impairment but denied hallucinations.  He also denied a history of suicidal and homicidal thoughts.  

The Veteran reported symptoms that included diminished interest or participation in significant activities, feelings of detachments, difficulty falling and staying asleep, hypervigilance, and exaggerated startle response.  He stated that the symptoms occur with varying frequency but not usually on a daily basis.  The examiner noted that the duration of the Veteran's symptoms appear to have been continuous but noted that the Veteran has had "years of good coping."  The Veteran's family reported that, since 2001, the Veteran has been less cheerful and obsessed with the news of the ongoing war.  The Veteran reported that he had continued to work and perform his job well.  The examiner noted that the Veteran had some difficulty relating to his wife and daughter, and the he can be emotionally distant.  The examiner also noted that the Veteran's sociability has improved over the years, although he did not appear to seek new friends, and instead preferred to socialize with those he already knows.  

In an August 2006 treatment record, the Veteran reported that he experienced more flashbacks that the VA examination indicated.  

The Veteran's wife submitted a statement in January 2007 in which she expressed her disagreement with the assigned rating.  She stated that the Veteran became a different person after September 11, 2001, and after forest fires that occurred near their home.  She stated that he no longer enjoys life, is suspicious of everyone, and very critical of her.  She indicated that she was worried that his anger and suspiciousness would cost their job.  She further stated that she believed the war in Iraq was an additional trigger for the Veteran.  

The Veteran was provided another VA examination in February 2007, during which the examiner sought to determine the impact the Veteran's PTSD had on his ability to obtain and maintain substantially gainful employment.  The examiner noted that the Veteran had begun working for his then-supervisor in 1989.  The Veteran and his wife were hired to be caretakers of a ranch property.  The Veteran was thus employed in a largely unsupervised and solitary employment, with completely flexible hours.  The examiner noted that the type of position in which the Veteran flourished would be rare, and he also noted that the Veteran's employer was of advanced age.  The Veteran was dressed casually, made intense eye contact, and appeared hypervigilant and tense.  His mood was mildly anxious, but he did not appear depress.  The examiner was of the opinion that, in any other type of employment, requiring a higher level of supervision or interpersonal contact, the Veteran would be unable to find a job.  This, the examiner opined, would be a destabilization of the Veteran's life.  Therefore, the examiner stated that, while the Veteran was not then-unemployed, the Veteran would be unemployable if the current employment were terminated.

A social worker whom the Veteran had sought treatment provided a statement in February 2007 as well, and the statement echoed the VA examiner's sentiments regarding the Veteran's employability.  

The Veteran submitted a detailed statement regarding his PTSD in March 2008.  He indicated that he took issue with the conclusions drawn by the examiner.  He reported that he started using drugs upon returning from Vietnam; he stated that he has not seen in family in decades.  He reported that the medication prescribed to him led to behaviors he did not like, such as staring off into space and suicidal ideation.  Further, he indicated that he had a lot of difficulty finding employment from the time he was discharged from active duty until the time when he obtained his job on the ranch.  The Veteran reported few friends and indicated that, because his wife is a registered nurse, she has been sympathetic and understanding regarding his symptoms of PTSD.  He stated that he can count his friends and family on one hand.  He reported his symptoms as: gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time and space, and memory loss.  

In a September 2008 treatment note, the Veteran appeared well-dressed, clean shaven, and maintained good eye contact.  He exhibited normal speech, a good mood and affect, normal thought processes and normal thought content.  His judgment and insight were good, though he reported continued symptoms of alcohol abuse.  

Another examination was conducted in September 2008.  At that time, the Veteran reported that he had "slowed down" work to about 15 hours per week.  He reported conflicts with his boss, with whom he had previously had a very good relationship.  The Veteran reported symptoms from other disabilities and also stated that he has nightmares "mostly" about Vietnam.  He was clean, neatly groomed, and appropriately dressed.  His speech and psychomotor activity were unremarkable and his attitude was cooperative and friendly.  His affect was normal but his mood was anxious, hopeless, agitated, depressed, fearful, and dysphoric.  The Veteran was easily distracted, but able to do serial 7's and spell a word forward and backward.  He was oriented in all spheres.  He had some suicidal ideation but his thought process was unremarkable.  The Veteran did not have any ritualistic or inappropriate behaviors.  The Veteran stated that he had thought about suicide five years ago but had not had any serious suicidal ideation in about 2 years.  The examiner noted that the Veteran had a mildly impaired recent and immediate memory.  

The Veteran reported symptoms of sleep impairment, irritability, angry outbursts, difficulty concentrating, hypervigilance, and exaggerated started response.  The Veteran reported increased intensity of symptoms since his wife became ill with chronic regional pain syndrome since he has to care for her.  The Veteran had an increased focus on his guns and ammunition and increased vigilance about potential criminal activity.  He reported increased anxiety and sleeplessness.  The examiner noted that, despite the Veteran's reports of increased symptomatology, there is "no convincing evidence" that the Veteran's PTSD symptoms had intensified.  He appeared to be adapting to his wife's illness and was committed to her welfare and supportive of her.  

A January 2009 treatment note indicated that the Veteran complained of difficulty sleeping, nightmares, hypervigilance, hyper startle, and anxiety.  He reported reduced irritability.  In March 2009, the Veteran reported similar symptoms along with avoidance of certain restaurants and the news and instances of nearly engaging in physical altercations with others.  

In June 2009, the Veteran submitted a detailed statement regarding his PTSD in response to the May 2009 SSOC.  At that time he again expressed his vehement disagreement with the assigned disability rating.  He indicated that there were additional symptoms not found in the SSOC that were found on examination in September 2008.  Specifically, he noted that he had "stress" with his penis; he was increasingly purchasing ammunition for firearms; and he had increased sleep difficulties, panic attacks, suicidal thoughts, and episodes of violence.  The Veteran continued to contend that his symptoms were worse than reflected by his disability rating.  The Veteran reiterated the points he made in his March 2008 statement, including the problems he has had with family, work, substance abuse, and symptoms arising from PTSD.  He requested another VA examination.  

Also in June 2009, the Veteran was seen for mental health treatment.  At that time, his mood was depressed; he described himself as being in a "funk."   

The Veteran was afforded another VA examination in February 2011.  At that time, the Veteran indicated that he lost his job due to his PTSD symptoms as of November 30, 2010.  The Veteran reported that his marriage was "up and down" and indicated that his wife had chronic pain and other medical problems that contribute to the Veteran's stress.  He reported a good relationship with his daughter but reported a distant relationship with his step daughter.  He told the examiner that, after losing his job, he and his wife moved into a new residence.  The Veteran reported having several friendships with fellow Vietnam veterans.  He told the examiner that he rarely interacts with others; he reported that he and his wife spend time with their grandchildren and participate in "relaxing events."  The Veteran reported a decreased interest in hobbies.  He reported a history of violence. 

On examination, the Veteran was clean and casually dressed.  He was cooperative, relaxed, attentive, and irritable and his affect was constricted, blunted and flat.  He was anxious, hopeless, agitated, depressed, and labile.  He had difficulty with serial 7's and spelling a word forward and backward.  He was oriented in all spheres.  His thought process was described as rambling and tangential.  He reported suicidal ideation and homicidal ideation and also was preoccupied with one or two topics.  He expressed significant anger and resentment toward his wife's ex-husband and stated that if he was provoked, he may retaliate with violence.  His judgment was normal, and he had partial understanding that he has a problem.  The Veteran reported severe sleep apnea and indicated that he has significant disturbing dreams related to his military experience.  On average, he reported sleeping about four to five hours a day.  He denied hallucinations and did not have any inappropriate behavior.  He reported ritualistic behavior insofar as he repeatedly checks the doors and closes the blinds.  He also repeatedly checks that his guns are in place.  The Veteran reported panic attacks when he is exposed to particular stimuli, such as diesel fuel, helicopters, and loud noises.  He experiences increased heart rate, hot and cold flashes, sweating and paranoia.  He reported that his suicidal ideation is related to his current life circumstances and inability to work.  He also stated that his motivation and energy level diminished over the past few months; he stated that he has to exert "a great deal of energy to complete certain chores at home."  He reported that he is overwhelmed with his responsibilities at home and tends to avoid or procrastinate, which causes additional stress and emotional turmoil for the Veteran.  He also reported episodes of road rage.  His memory was mildly impaired.  

The examiner indicated that the Veteran's symptoms, which include sleep difficulties, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response are chronic, daily, and severe.  The examiner indicated that the Veteran reported that his symptoms have been present since the time of his discharge and that since the Veteran stopped working, he has deteriorated.  The examiner noted that the Veteran had poor concentration and attention and a very negative and pessimistic outlook and worldview.  He also had marked periods of isolation and withdrawal.  The examiner also noted that he has depressive and panic symptoms in addition to his PTSD.  It was noted that the Veteran also reported symptoms of sadness, pas failure, loss of pleasure, punishment feelings, self-criticalness, crying, agitation, irritability, concentration difficulty, loss of interest in sex, pessimism, guilty feelings, self-dislike, loss of interest, indecisiveness, worthlessness, loss of energy, changes in sleeping patter, changes in appetite, and tiredness.  The examiner indicated that the Veteran had a tendency to present himself in a very negative light, but he is "clearly experiencing great emotional distress due to his poor health."  The examiner provided a diagnosis of major depressive disorder secondary to the PTSD.  Overall, the examiner found that the Veteran's condition appeared to have worsened in light of his health and physical functioning limitations, as well as his loss of employment.  

Having carefully considered the Veteran's contentions in light of the medical and lay evidence of record and the applicable law, the Board finds that for the entire period on appeal, the Veteran's PTSD most nearly approximates a 50 percent rating and no higher.  As such, the Board finds that the Veteran's symptoms have, throughout the entire period on appeal, caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.

The Board notes that, throughout the course of the appeal, the Veteran has had significant problems related to his mood, including anxiety, irritability, and depression.  Throughout most of the appeal period, he reported some form of suicidal ideation; additionally, his family reported that he has always had a defensive personality and is quick to become angry.  He also has consistently reported increased irritability and issues with anger, causing him to have a low tolerance for frustration.  The Veteran has shown disturbances of mood and motivation that have spanned a long duration, but the severity of these feelings have been moderate throughout the course of his treatment, resulting in a moderate overall impact on the Veteran's functioning.  As a result, the Board finds that the Veteran's mood disturbances meet the criteria for a 50 percent rating, but do not rise to the level of "near continuous" or result in the inability to perform activities of daily living as required for the next higher 70 rating prior to February 15, 2011.  

Turning to the Veteran's symptomatology as it relates to his judgment and thinking, the Veteran has been consistently described as having normal thought processes.  Overall, there appears to be infrequent and mild impact on the Veteran's judgment and thinking by his PTSD.  Therefore, taking into account the severity, duration, and frequency of these manifestations, the Veteran's symptomatology does not more nearly approximate the symptoms and manifestations required for a 70 percent rating at any point before February 15, 2011.     

Regarding the Veteran's social functioning; the evidence shows that he has been almost completely unable to maintain social interactions with friends or family.  The Veteran has maintained contact with a few friends over the years, and has been married to his current wife since 1990.  He reported a decent relationship with his daughter, but indicated that he had not seen any of his family since a family reunion that he attended when he was 22.  He also noted that he and his wife spend time with their grandchildren.  Additional difficulties with social functioning are evident based on the Veteran's relationship with his former boss, which appeared to have deteriorated over the years due to the Veteran's PTSD symptomatology.  Thus, the severity of the Veteran's impediments to social functioning rise to the level contemplated by a 50 percent rating.  However, given the Veteran's intermittent or infrequent contact with his friends, and the maintenance of his current marriage over the course of the appeal, it cannot be persuasively said that the Veteran was completely unable to establish and maintain effective relationships, indicative of a higher rating, before February 15, 2011.

Furthermore, with respect to the Veteran's occupational functioning, the examiners throughout the course of the appeal have noted that the Veteran's PTSD symptoms may affect his employment.  The Board notes that the Veteran's treatment records indicate that he may have difficulty in a normal work setting.  Indeed, the examiners stated outright that the Veteran would have great difficulty working in a job where he had a higher level of supervision or interaction than was required for his last job as a ranch manager.  The Veteran was let go from that job on November 30, 2010, and the Veteran's former boss indicated that his worsening symptoms led to the cessation of his employment.  Therefore, the Veteran's PTSD symptoms as they relate to his occupational functioning have been shown to be severe enough to impede the Veteran's ability to work.  

Therefore, the Board finds that the nature, frequency, duration, and severity of the Veteran's symptoms as they relate to both of his PTSD warrant a 50 percent rating throughout the period on appeal.  The Veteran has consistently reported difficulties related to depression, anxiety, sleep, nightmares, irritability, difficulty concentrating, passive suicidal ideation, and difficulty in establishing and maintaining effective work and social relationships.  However, the nature, frequency, duration, and severity of these symptoms do not result in near-total occupational and social impairment, as evidenced by the Veteran's ability to maintain activities of daily living, remain married to his wife, maintain a relationship with his daughter, continue a few friendships, and engage in some leisure activities.  Therefore, the Board finds that the criteria for a 70 percent rating under the General Rating Formula are not met at any point during the appeal period.  

The Board also has considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's rating for his service-connected PTSD contemplates his subjective complaints of depression, anxiety, passive suicidal ideation, sleep impairment, and trouble concentrating, as well as his functional impairment, including his difficulty maintaining occupational and social relationships.  Although the Veteran experienced depression, anxiety, concentration and motivation difficulties, as well as functional impairment, these symptoms were not found to warrant the next higher rating of 70 percent.  Indeed, he continued to maintain occasional social interaction and was able to perform his activities of daily living and functioning, including maintaining proper hygiene and cleanliness.  As such, the entirety of the Veteran's subjective complaints including his symptoms, objective findings, and occupational and social impairment are addressed in the higher 50 percent rating assigned in this decision.  Thus, the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

The Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Specifically, the Board notes that the Veteran's disability rating for his service-connected PTSD specifically addresses the symptoms associated with PTSD. Consideration also was given to the nature, frequency, duration, and severity of the service-connected PTSD symptoms such that the Veteran's overall functional impairment could be assessed and compensated.  There is no evidence, and the Veteran does not contend, that his service-connected PTSD is productive of symptoms so unique that they are not addressed by the rating criteria.  There also is no evidence, and the Veteran does not contend, that his service-connected PTSD is affected by or affects his service-connected hearing loss such that the rating criteria are inadequate for determining the overall functional impairment caused by these disorders.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



B.  Sleep apnea 

Service connection for sleep apnea was granted in an April 2009 rating decision and assigned a 30 percent disability evaluation, effective June 18, 2008.  In a December 2009 rating decision, the RO increased the disability evaluation to 50 percent disabling, effective October 14, 2009.

The Veteran's service-connected sleep apnea is rated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6847, which provides that a noncompensable rating is assigned for asymptomatic sleep apnea, but with documented sleep disorder breathing.  The next higher 30 percent rating is assigned for persistent day-time hypersomnolence.  A 50 percent rating is assigned when the sleep apnea requires the use of a breathing assistance device such as continuous airway pressure (CPAP) machine.  A 100 percent rating is assigned for sleep apnea that causes chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires tracheostomy. 

The Veteran is in receipt of a 30 percent initial rating for service-connected sleep apnea for the initial rating period prior to October 14, 2009, and a rating of 50 percent thereafter, under Diagnostic Code 6847.

Evaluation in excess of 30 percent prior to October 14, 2009

Private treatment records from June 2002 indicate that the Veteran complained of snoring, excessive daytime fatigue, and abnormal oxygen oximetry.  The reports indicate that the Veteran was diagnosed with mild daytime fatigue and abnormal overnight oximetry consistent with sleep apnea.  

The Veteran was afforded a VA examination in February 2009.  At that time, the Veteran reported that his sleep problems began in service.  He also described recurrent nightmares associated with service that cause him to awaken frequently.  He also reported that, as he gets older, episodes of fatigue and somnolence continue.  The examiner noted that the Veteran had a sleep study in 2004 that showed "recurrent desaturation" to the low 70's on average.  The Veteran reported mild shortness of breath from mild exertion as well as daytime hypersomnolence, snoring, and sleep disruption.  The examiner provided a diagnosis of sleep apnea and found that it had "significant effects" on the Veteran's occupation, stating that it caused lack of stamina, weakness, or fatigue.  Additional effects included severe fatigue, daytime sleepiness, and mood disorder at times.  

During his June 2009 statement that accompanied his NOD, the Veteran indicated that the VA examiner suggested that he needed a CPAP device in February 2009.  The Veteran reported that he had been approved for the fitting of the device, but that he had not yet received a date for the sleep study and fitting of the CPAP device.  Thus, he indicated that he disagreed with the then-assigned disability rating.  

In September 2009, the Veteran submitted a statement that indicated that he had been approved for a CPAPA machine by his primary care provider.  He also stated that he received a letter from VA indicating that a sleep study had been requested.  

The Veteran underwent a sleep study on October 14, 2009, and that CPAP machine was prescribed.  

Applying the rating criteria to the facts above, an increased initial rating is not warranted under Diagnostic Code 6847 prior to October 14, 2009.  There is no objective evidence of the Veteran's sleep apnea requiring the use of a breathing assistance device such as a CPAP machine prior to October 14, 2009.  The February 2009 examiner did not indicate that the CPAP machine was required for the Veteran's sleep apnea.  Instead, a sleep study was ordered in August 2009 and performed on October 14, 2009, at which time it was determined that the Veteran required a CPAP machine for his sleep apnea.  Thus, the evidence does not more nearly approximate an increased rating for sleep apnea under Diagnostic Code 6847 prior to October 14, 2009. 

The Board has considered the Veteran's account that he required the CPAP machine before the sleep study was performed; however, the Veteran is not competent to identify a specific level of disability relating sleep apnea to the appropriate diagnostic codes.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated and are afforded greater probative weight. 

The preponderance of the evidence is against the Veteran's claim and an increased initial evaluation in excess of 30 percent prior to October 14, 2009, for sleep apnea must be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Evaluation in excess of 50 percent from October 14, 2009 

On October 14, 2009, the Veteran underwent a sleep study for his service-connected sleep apnea.  The Veteran complained of snoring, fatigue, and excessive daytime sleepiness.  He was diagnosed with severe obstructive sleep apnea syndrome and a CPAP machine was recommended.  

Applying the rating criteria to the facts above, an increased initial rating in excess of 50 percent is not warranted under Diagnostic Code 6847 at any point from October 14, 2009, to present.  Although the Veteran's sleep apnea requires the use of a CPAP machine, there is no evidence of or symptoms of chronic respiratory failure, cor pulmonale, or the requirement for a tracheostomy at any point from October 14, 2009, to present.  The October 2009 sleep study does not reflect any chronic respiratory failure with carbon dioxide retention or cor pulmonale or evidence that the Veteran required a tracheostomy for his sleep apnea.  Thus, the evidence does not more nearly approximate an increased rating for sleep apnea under Diagnostic Code 6847. 

As explained above, the medical findings, as provided in the examination report, directly address the criteria under which his disability is evaluated. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Additional considerations

The Board also has considered whether the Veteran's sleep apnea presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's rating for his service-connected sleep apnea contemplates his subjective complaints of sleep impairment, snoring, daytime fatigue, and shortness of breath.  Additionally, the objective manifestations of the Veteran's disorder, namely the use of a CPAP machine, have also been considered.  Additionally, there is no evidence that the Veteran currently suffers from chronic respiratory failure with carbon dioxide retention or cor pulmonale, or requires tracheostomy.  As such, the entirety of the Veteran's subjective complaints including his symptoms and objective findings are addressed in the 30 percent and 50 percent ratings.  Thus, the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

C.  TDIU 

The Veteran seeks entitlement to TDIU prior to December 1, 2010.  From approximately 1990 to December 1, 2010, the Veteran worked as a range manager for an individual who was advanced age.  The position offered him a very flexible schedule and he did not work closely with anyone but his wife.  

In a June 2009 statement, the Veteran reported that the job had a stabilizing effect on his life.  He indicated that he could not believe he had not been fired from the position.  He reiterated points made by a February 2007 VA examiner and his social worker that he would be unable to work in an environment if he had to take supervision from others or work with others.  The Veteran stated that he was isolated and that he did not have to "deal with" many people, which he stated, is "the way" he likes it.  He also noted that he was permitted to carry a firearm, which he also enjoyed.  Finally, he noted that he could "walk the perimeter of the ranch" or his home any time of the day or night.  The Veteran maintained that the fact that he had the job since 1990 did not compromise the fact that he had been diagnosed with severe and chronic PTSD.  

In a January 2010 statement the Veteran indicated that he had "very little contact" with his employer, who lived a distance from the ranch and "rarely bothered" the Veteran.  The Veteran that the job was "taking its toll" on him and that the only reason he was paid was because he was a salaried employee.  He further stated that his only duties on the ranch were "security" and ensuring that the local subcontractors performed their required services.  

The Veteran's employer submitted a letter dated November 30, 2010, which indicated that the Veteran's employment had been terminated based on the Veteran's "physical and mental disabilities."  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."   See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).  

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Board notes that the Veteran was gainfully employed as a ranch manager, as discussed, from approximately 1990 until December 1, 2010.  However, in Faust v. West, 13 Vet. App. 342   (2000), the U.S. Court of Appeals for Veterans Claims defined "substantially gainful employment "as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income."  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529   (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether his or her service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32   (1991). 

Further, in determining whether the Veteran is entitled to a TDIU rating, neither non-service-connected disabilities nor advancing age may be considered. 38 C.F.R. § 4.19 (2015).

As an initial matter, the Board notes that, based on the grant of an initial 50 percent rating for PTSD pursuant to this Board decision, the Veteran's total combined rating as of July 31, 2008-the date of the Veteran's claim for TDIU that is currently on appeal-was 70 percent.  One disability, PTSD, was rated as 50 percent disabling.  Thus, the Veteran met the requirements of 38 C.F.R. § 4.16(a) on the date of his claim.  As such, the remaining question is whether the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment as of July 31, 2008.   

In this case, the above evidence suggests that the Veteran's employment as a ranch manager, throughout the period on appeal, qualifies as sheltered employment insofar as he was provided very specific work conditions and given a great deal of flexibility and freedom to perform his duties.  He did not interact with any sort of client or customer, he had no coworkers other than his wife, and he was free to do as he pleased, which included his ability to carry a firearm with him at all times.  Given this, the Board finds that the Veteran was engaged in sheltered employment as a ranch manager, and thus, the Board determines that the Veteran was no more than marginally employed for the entire period on appeal.  Therefore, the Board finds that entitlement to a TDIU is warranted effective July 31, 2008, the date of the Veteran's claim, as this is the earliest date on which the evidence demonstrates that the Veteran met the requirements of 4.16(a) and was unable to secure or maintain substantially gainful employment.  The Board finds that the earlier effective date is appropriate because, while the Veteran was not fired from his job until November 30, 2010, the fact that he was working in a protected environment renders his employment marginal. 

In short, the Board has resolved reasonable doubt in the Veteran's favor and finds that entitlement to a TDIU is granted from July 31, 2008.


ORDER

Entitlement to an initial disability evaluation of 50 percent, but no higher, for PTSD is granted for the entire period on appeal, subject to the law and regulations governing the payment of monetary benefits.

An initial evaluation in excess of 30 percent, prior to October 14, 2009, for sleep apnea is denied. 

An initial evaluation in excess of 50 percent, as of October 14, 2009, for sleep apnea is denied.

Entitlement to TDIU is granted for the entire period on appeal, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Although the additional delay is regrettable, the Board finds that additional development of the claims of service connection for hypertension; a skin disorder, claimed as squamous cell carcinoma, lipoma, actinic keratosis, and angiomas; and colon polyps is warranted.  Additional development is also required for the Veteran's claim of entitlement an increased initial rating for psoriatic dermatitis.  

Service connection

As an initial matter, the Board notes that the Veteran is currently diagnosed with and treated for hypertension; actinic keratosis and colonic polyps are listed consistently among the Veteran's problem list in VA treatment records.  Additionally, the Veteran had service in Vietnam, and as such, his exposure to Agent Orange is conceded. 

The Board is cognizant that there is no VA presumption for service connection for hypertension; skin disorders such as squamous cell carcinoma, lipoma, actinic keratosis, and angiomas; or colon polyps as due to herbicide exposure.   Even though the Veteran is not entitled to a presumption of service connection for a disability based on exposure to herbicides, he is not otherwise precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving exposure to Agent Orange).  In Polovick v. Shinseki, the Court recognized that to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection. 23 Vet. App. 48, 55 (2009).  The Court maintained that this is contrary to the recognition in Stefl that "[t]he existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association."  Polovick, Vet. App. at 55 (quoting Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).  The Agent Orange Updates use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question. 

Additionally, the Board recognizes that the NAS has placed hypertension in the "Limited or Suggestive Evidence of Association" category.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  NAS has defined this category of association to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id.  Thus, the NAS findings suggest that there is some evidence that hypertension may be caused by factors other than "smoking, aging, and genetics."  At the hearing, the Veteran maintained that his hypertension is related to service, to include the kidney infection he had therein and/or his exposure to Agent Orange.  

The Veteran has consistently contended that his hypertension, skin disorder, and colon polyps are related to his period of service, and more specifically, to his Vietnam service and presumed herbicide exposure.  In light of the foregoing, the Board will afford the Veteran VA examinations to determine the etiology of his hypertension, skin disorder, claimed as squamous cell carcinoma, lipoma, actinic keratosis, and angiomas; and colon polyps.  

Increased initial rating

Service connection for psoriatic dermatitis was granted by an April 2009 rating decision.  The Veteran's psoriatic dermatitis has been rated as 20 percent disabling prior to February 15, 2011, and as 50 percent disabling thereafter, under 38 C.F.R. § 4.118  Diagnostic Code 7816.  

Under Diagnostic Code 7816, a noncompensable rating is warranted if less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body is affected; at least 5 percent, but less than 20 percent, of the exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  If more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period, a 60 percent rating is warranted. 

Additionally, under Diagnostic Code 7816, psoriasis can also be rated as disfigurement of the head, face, and neck under Diagnostic Code 7800 or for scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending on the predominant disability.  Id.

The Veteran's VA and private treatment records indicate that he has suffered from skin problems throughout the period on appeal.  VA and private records dated from January 2008 indicate that the Veteran was seen regarding skin rashes in the groin area.  The Veteran's private treating physician submitted a statement dated June 2008 that indicates that the Veteran had a rash that involved red, thickened skin in the groin area and the buttocks.  The physician did not provide a diagnosis.  

The Veteran was provided a VA examination in connection with his claim of service connection in February 2009.  The examiner noted a diagnosis of psoriatic dermatitis with flares associated with stress.  The Veteran reported that the condition onset during service on his feet, perineum, and genitals.  He stated he has had mild symptoms intermittently since that time.  The Veteran stated that the condition worsens when he experiences stress.  The examiner noted that the Veteran was prescribed a steroid that he used one to six weeks in the preceding 12 months. The Veteran indicated that he used a topical corticosteroid cream intermittently, as it does not appear to affect the rash.  The examiner also noted that the Veteran had a "mild to moderate" seborrhea on his scalp around his ears.  At the time of examination the rash was noted to be "moderate" but the examiner noted that the rash extends to the Veteran's waistline when it is severe.  

The Veteran submitted a statement in conjunction with his June 2009 NOD, which indicated that he believed he was entitled to a 30 percent rating as the condition affected 20 to 40 percent of his exposed areas and has required systemic therapy for six weeks or more during the preceding 12 months.  

The Board notes that the RO granted service connection and determined the Veteran's ratings for psoriatic dermatitis on the basis that the Veteran's PTSD aggravated the psoriatic dermatitis.  The RO determined Veteran's psoriatic dermatitis had a baseline of 10 percent disabling before it was aggravated by the Veteran's PTSD symptomatology.  The RO indicated in the April 2009 rating decision that the Veteran's psoriatic dermatitis was considered 10 percent disabling based on evidence that shows that at least 5 percent, but less than 20 percent of the Veteran's exposed areas were affected.  

In this case, the February 2009 VA examination report does not indicate that the examiner determined the baseline severity of the Veteran's psoriatic dermatitis before the aggravation by PTSD.  Instead, the examiner simply stated that the Veteran's PTSD led to stress, which has some connection to psoriasis.  Though, the examiner expressly stated that stress and psoriasis go together, that stress is known to make psoriasis worse, but that psoriasis also increases stress levels.  In sum, he indicated that experts are not sure as to the relationship between the two disorders.  

According to 38 C.F.R. § 3.310(b) indicates that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  The regulation states that the baseline level of severity of the nonservice-connected disease or injury should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  

In this case, the baseline severity of the Veteran's psoriatic dermatitis prior to aggravation is not clear.  Given this information, a remand is required in order to obtain probative evidence that reflects the baseline severity of the Veteran's psoriatic dermatitis prior to aggravation by service-connected PTSD.  

Additionally, the RO should ensure that any and all VA treatment records are associated with the file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Additionally, all ongoing private treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's recent private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.  The RO should also obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  Provide the Veteran with a VA examination and obtain an opinion from an appropriate VA examiner to determine whether the Veteran has hypertension due to service.  The claims file and a copy of this remand must be reviewed by the examiner, and the opinion should reflect that the claims file was reviewed.  If the examiner determines that an examination is needed, the Veteran should be scheduled for a VA examination.  All indicated testing must be conducted. 

The examiner is advised that the Veteran is presumed to have been exposed to herbicides, including Agent Orange, during his service in the Republic of Vietnam.  In light of the foregoing, the examiner should provide an opinion on the following: 

Is it at least as likely as not (50 percent or greater probability) that hypertension, is etiologically related to his period of service, to include in-service herbicide exposure?*

*The Board is cognizant that there is no VA presumption of service connection for hypertension due to herbicide exposure.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board seeks a medical opinion on the likelihood that THIS Veteran's hypertension is related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particular of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.  

2.  Provide the Veteran with a VA examination and obtain an opinion from an appropriate VA examiner to determine whether any currently-diagnosed skin disorder, to include squamous cell carcinoma, lipoma, actinic keratosis, and angiomas, is related to his period of service, to include his exposure to herbicides.  The claims file and a copy of this remand must be reviewed by the examiner, and the opinion should reflect that the claims file was reviewed.  If the examiner determines that an examination is needed, the Veteran should be scheduled for a VA examination.  All indicated testing must be conducted. 

The examiner is advised that the Veteran is presumed to have been exposed to herbicides, including Agent Orange, during his service in the Republic of Vietnam.  In light of the foregoing, the examiner is asked to determine the following:

(a) Please provide a current diagnosis for any skin conditions found. 

(b) For each skin condition diagnosed, is it at least as likely as not (50 percent or greater probability) that the skin disorder is etiologically related to his period of service, to include in-service herbicide exposure.*

*The Board is cognizant that there is no VA presumption of service connection for a skin disorder due to herbicide exposure.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board seeks a medical opinion on the likelihood that THIS Veteran's skin condition is related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particular of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.  

3.  Provide the Veteran with a VA examination and obtain an opinion from an appropriate VA examiner to determine whether the Veteran has colon polyps due to service.  The claims file and a copy of this remand must be reviewed by the examiner, and the opinion should reflect that the claims file was reviewed.  If the examiner determines that an examination is needed, the Veteran should be scheduled for a VA examination.  All indicated testing must be conducted. 

The examiner is advised that the Veteran is presumed to have been exposed to herbicides, including Agent Orange, during his service in the Republic of Vietnam.  In light of the foregoing, the examiner should provide an opinion on the following: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's colon polyps are etiologically related to his period of service, to include in-service herbicide exposure?*

*The Board is cognizant that there is no VA presumption of service connection for colon polyps due to herbicide exposure.  The Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board seeks a medical opinion on the likelihood that THIS Veteran's colon polyps are related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particular of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.  

4.  Provide the Veteran with a VA examination and obtain an opinion from an appropriate VA examiner to determine the baseline severity of the Veteran's service-connected psoriatic dermatitis prior to aggravation by service-connected PTSD as well the severity of the psoriatic dermatitis after aggravation.  The claims file and a copy of this remand must be reviewed by the examiner, and the opinion should reflect that the claims file was reviewed.  If the examiner determines that an examination is needed, the Veteran should be scheduled for a VA examination.  All indicated testing must be conducted. 

The February 2009 VA examiner found that the Veteran's service-connected PTSD aggravated the Veteran's psoriatic dermatitis.  In light of the foregoing, the examiner should provide an opinion on the following: 

(a)  Please determine the degree of baseline severity of the Veteran's psoriatic dermatitis before the aggravation caused by the Veteran's PTSD.  If the baseline level of disability cannot be established, the examiner must so state.

(b)  Based on the evidence contained in the claims file, please determine the severity of the Veteran's psoriatic dermatitis prior to February 15, 2011. 

(c)  Please determine the severity of the Veteran's psoriatic dermatitis since February 15, 2011.   

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particular of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


